2022 IL App (2d) 190474
                                  No. 2-19-0474
                           Opinion filed March 30, 2022
______________________________________________________________________________

                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Du Page County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 11-CF-2428
                                       )
JORGE L. REYES,                        ) Honorable
                                       ) Jeffery S. MacKay,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE HUTCHINSON delivered the judgment of the court, with opinion.
       Justices McLaren and Zenoff concurred in the judgment and opinion.

                                           OPINION

¶1     We consider in this case (1) whether a petition to revoke fines under section 5-9-2 of the

Unified Code of Corrections (Corrections Code) (730 ILCS 5/5-9-2 (West 2018)) requires the trial

court to wait 30 days before denying it sua sponte, and (2) whether certain fines defendant sought

to revoke were properly subject to such a petition. We answer both questions in the negative.

¶2                                     I. BACKGROUND

¶3     In May 2012, defendant, Jorge L. Reyes, pleaded guilty to aggravated driving while under

the influence of alcohol (625 ILCS 5/11-501(a)(2), (d)(2)(C) (West 2010)), per a plea agreement.

The agreement provided that defendant would be sentenced to three years’ imprisonment and that

“zero fines, court costs only, DNA indexing and fee” would be imposed. After finding that
2022 IL App (2d) 190474


defendant knowingly and voluntarily entered the plea and accepted the agreement, the trial court

reiterated: “zero fine[s], court costs only, $1,000 tech fee, $100 second offender fee, $200 indexing

fee by statute, unsatisfied judgment entered against any outstanding fines or costs.”

¶4     The written sentencing order, which was dated May 9, 2012, provided: “For count 0001

pay $1,605.00. This is costs only.” It further stated: “This order reflects a credit of $5.00 for the

following date(s) since 10/23/2011 for countnumber [sic] 0001.” (CLR 53) The order then listed a

number of charges. These charges included:

       COURT AUTOMATION FEE                                                          $15

       STATE POLICE FEE                                                              $15

       DOCUMENT STORAGE FEE                                                          $15

       CLERK’S FEE                                                                   $125

       DRUG COURT/MENTAL HEALTH COURT FUND                                           $10

       STATES ATTORNEY FEES                                                          $30

       COURT FUND FEE                                                                $30

       VIOLENT CRIME VICTIMS ASSISTANCE FUND                                         $25

       COURT SECURITY FEE                                                            $25

       SERIOUS TRAFFIC VIOLATION FEE                                                 $35

       COUNTY JAIL MEDICAL COSTS FUND FEE                                            $10

       TRAUMA CENTER FEE                                                             $100

       CHILD ADVOCACY CENTER FEE                                                     $30

       DUI TECH FUND                                                                 $1000

       DNA ANALYSIS FEE                                                              $200




                                                -2-
2022 IL App (2d) 190474


       SPINAL CORD FUND                                                              $5

                                                                     _____________________

       TOTAL                                                                         $1670

Next to some of the listed charges was a notation that the charge was credited against the total.

The credited amounts included $10 for the Drug Court/Mental Health Court Fund, $25 for the

Violent Crime Victims Assistance Fund, and $30 for the Child Advocacy Center Fee. The total

charges, less the credited $65, was $1605. Nothing in the order indicated that the court imposed a

penal fine under the Corrections Code. Defendant neither moved to withdraw his guilty plea nor

appealed this order.

¶5     Over six years later, in July 2018, defendant sent a letter to the clerk of the court, asking

about the amount of fines he owed in this and other cases. The clerk responded that defendant

owed $2,086.50 in this case. Presumably, this amount includes interest.

¶6     On August 7, 2018, defendant mailed to the trial court and the State a petition to revoke

his fines under section 5-9-2 of the Corrections Code (730 ILCS 5/5-9-2 (West 2018)), which

asserted that he was indigent and would like a “fresh start” upon his release from prison. In his

attached application for appointed counsel, defendant indicated that he had no assets. The petition

and application were file-stamped August 20, 2018, and the trial court held a hearing on the petition

one day later. Before ruling on the petition, the trial court asked the assistant state’s attorney if

“[she] ha[d] anything [she] want[ed] to add on the record?” The attorney replied that she did not.

The court denied the petition, stating:

       “[Defendant] is saying, because he is in custody on another case, that he can’t pay the fines

       and costs on this, although he wasn’t in custody on the other case until February 3rd of

       2017[,] so he was out of custody for five years before he alleges he was unable to pay any



                                                -3-
2022 IL App (2d) 190474


       fines and costs. So, he had five years to try to pay the fines and costs, and he didn’t do it.

       So[,] his motion is going to be denied.”

Defendant neither moved to reconsider nor appealed this order.

¶7     Four months later, on February 22, 2019, defendant again mailed to the trial court and the

State a petition to revoke his fines. Defendant again argued that he was indigent. In his attached

application for appointment of counsel, defendant indicated that he earned $70 the previous year,

had $183 in a prison trust account, and owned personal property worth $70. The petition and

application were file-stamped February 27, 2019. Two days later, on March 1, 2019, the trial court

held a hearing on defendant’s petition. Although the State appeared at that hearing, the trial court

did not ask the State whether it wished to provide any input on defendant’s petition. The court

sua sponte denied the petition, finding that defendant failed to make a showing of good cause.

Defendant neither moved to reconsider nor appealed this order.

¶8     Two months later, on May 1, 2019, defendant mailed to the trial court and the State a third

petition to revoke his fines. As with the previous petitions, defendant filed a notice of filing.

Although he did not completely fill out the notice, defendant certified that he served by mail the

petition to revoke fines on the State and the court clerk.

¶9     In the petition, defendant again argued that he was indigent. More specifically, he asserted

that he was illiterate, had no money other than the $15 he earned each month, and would, upon his

release, “[b]e homeless living in [a] shelter with no financial assistance except [the] shelter.” In

his attached application for the appointment of counsel, defendant indicated that he earned $180

the previous year, had $200 in a prison trust account, and owned property worth $50. The petition

and application were file-stamped May 6, 2019. Fifteen days later, on May 21, 2019, the trial court

held a hearing on the petition. Although the State appeared at the hearing, it had not formally



                                                -4-
2022 IL App (2d) 190474


responded to the petition. The trial court denied the petition without asking the State whether it

had any input. The court found that “defendant failed to make a showing of good cause.”

¶ 10   On June 5, 2019, defendant filed a pro se notice of appeal, and appointed counsel filed an

amended notice of appeal on June 26, 2019.

¶ 11   While the appeal was pending with us, we remanded the case for the limited purpose of

allowing defendant to file a motion asserting that his “fees” were improper under Illinois Supreme

Court Rule 472 (eff. May 17, 2019). The parties filed an agreed motion, asserting that defendant

was entitled to a per diem credit of $5 for each of the 200 days he spent in presentence custody.

See 725 ILCS 5/110-14(a) (West 2018) (“Any person incarcerated on a bailable offense who does

not supply bail and against whom a fine is levied on conviction of the offense shall be allowed a

credit of $5 for each day so incarcerated ***.”). The parties agreed that defendant was entitled to

a per diem credit on each of the following charges:

       STATE POLICE FEE                                                               $15

       DRUG COURT/MENTAL HEALTH COURT FUND                                            $10

       COURT FUND FEE                                                                 $30

       SERIOUS TRAFFIC VIOLATION FEE                                                  $35

       CHILD ADVOCACY CENTER FEE                                                      $30

       DUI TECH FUND                                                                  $1000

                                                                      _____________________

       TOTAL                                                                          $1120

The parties agreed that defendant was entitled to a credit of $960 against these charges. The parties

agreed on $960 because defendant was in presentencing custody for 200 days. Thus, at $5 per day,

he was eligible for a credit against his fines of $1000. The parties indicated that the difference was



                                                -5-
2022 IL App (2d) 190474


because, when the fines were imposed, defendant was given a $40 credit against his fines for the

$10 Drug Court/Mental Health Court fund and the $30 Child Advocacy Center Fee. The parties

did not recognize that defendant was also given credit for the $25 Violent Crime Victims

Assistance Fund fine. The trial court granted the parties’ agreed motion and awarded defendant

$960 in presentencing credit. Although defendant was not entitled to a per diem credit for the

Violent Crime Victims Assistance Fund fine (see People v. Lake, 2015 IL App (3d) 140031, ¶ 36),

the court cannot deny a credit already received (see People v. Warren, 2016 IL App (4th) 120721-

B, ¶ 83). So, summing the $960 credit and the $25 credit for the Violent Crime Victims Assistance

Fund fine, the defendant’s outstanding fine balance is $135.

¶ 12   Because, even with the credits, defendant has $135 in outstanding fines, we now consider

defendant’s issues raised before we remanded this appeal.

¶ 13                                      II. ANALYSIS

¶ 14   On appeal, defendant argues that the trial court erred by ruling on his petition before 30

days had passed from filing the petition. He alternatively argues that the denial of the petition was

erroneous on the merits. We disagree with him on both points.

¶ 15   As we held in People v. Rivera, 2020 IL App (2d) 171002, we have jurisdiction to consider

an appeal from the denial of a section 5-9-2 petition to revoke fines without a defendant first

seeking to withdraw his guilty plea. Id. ¶ 8. In addition, we observe that the legislature has not

always been consistent about labeling charges as either a “fine” or a “fee.” People v. Jones, 223

Ill. 2d 569, 575-76 (2006); see People v. Rodriguez, 362 Ill. App. 3d 44, 51 (2005) (noting that the

same charge was labeled as a “fine” in one statute and a “fee” in another). This case, too,

exemplifies that problem. Although virtually all of defendant’s remaining assessments are listed

as “fees” and contributions to “funds,” they are fines. Specifically, they were assessed not to



                                                -6-
2022 IL App (2d) 190474


recover the State’s expenses for prosecuting the defendant, but rather were pecuniary punishments

imposed as part of his conviction and sentence. People v. Mullen, 2018 IL App (1st) 152306, ¶ 21.

¶ 16                                        A. Forfeiture

¶ 17   As an initial matter, we find that defendant has forfeited any argument that any of his

remaining fines were improperly assessed. Rule 472(c) provides that:

       “No appeal may be taken by a party from a judgment of conviction on the ground of any

       sentencing error specified above[, which includes imposition of fines,] unless such alleged

       error has first been raised in the circuit court. When a post-judgment motion has been filed

       by a party pursuant to this rule, any claim of error not raised in that motion shall be deemed

       forfeited.” (Emphasis added.) Ill. S. Ct. R. 472(c) (eff. May 17, 2019).

¶ 18   As we stated above, we remanded this appeal to the trial court so that defendant could file

a motion under Rule 472. The parties filed an agreed motion, asserting that defendant was entitled

to a per diem credit for various fines. Although defendant intimated in his appellate brief that he

could file a Rule 472 motion—claiming that the fines imposed violated the parties’ plea agreement,

a contention that could have merit (see People v. Hinton, 2019 IL App (2d) 170348, ¶ 7)—no such

motion was ever filed. Accordingly, under Rule 472, we must hold that defendant has forfeited

any claim that the fines were improper because they violated the parties’ plea agreement. See Ill.

S. Ct. R. 472(c) (eff. May 17, 2019). Of course, nothing prevents defendant from filing a

postconviction petition asserting that trial and appellate counsel were ineffective for failing to

argue that the court should vacate his fines pursuant to the parties’ plea agreement. See People v.

Childress, 191 Ill. 2d 168, 175 (2000) (appellate counsel may be ineffective for failing to raise trial

counsel’s ineffectiveness on direct appeal).




                                                 -7-
2022 IL App (2d) 190474


¶ 19   All of that said, forfeiture does not apply to the issues defendant originally raised

concerning the petition to revoke his fines, which we now address.

¶ 20                      B. Petitions to Revoke Fines and Our Supreme

                                Court’s Rules on Service and Notice

¶ 21   Defendant first argues that the trial court’s denial of his petition to revoke his fines was

premature. Relying on case law, defendant argues that his petition was governed by Illinois

Supreme Court Rule 105 (eff. Jan. 1, 2018) and Rule 106 (eff. Aug. 1, 1985) and that the trial court

could not sua sponte deny the petition until 30 days had passed from its filing. Defendant filed his

petition, at the earliest, on May 5, 2019 (see Ill. S. Ct. R. 12(c) (eff. July 1, 2017)), and the trial

court sua sponte denied his petition on May 21, 2019, only 16 days later. In that light, defendant

argues that the denial of his petition was premature and that we must vacate the denial and remand

this cause for further proceedings.

¶ 22   To resolve this issue, we must determine which rules govern the disposition of petitions to

revoke fines. This determination requires us to examine Illinois Supreme Court Rule 104 (eff. Jan.

1, 2018), Rule 105, and Rule 106 in addition to section 5-9-2 of the Corrections Code (730 ILCS

5/5-9-2 (West 2018)). In doing so, we follow the well-settled principles for interpreting rules and

statutes. “ ‘With rules, as with statutes, our goal is to ascertain and give effect to the drafters’

intention.’ ” People v. Salem, 2016 IL 118693, ¶ 11 (quoting People v. Marker, 233 Ill. 2d 158,

164-65 (2009)). “ ‘The most reliable indicator of intent is the language used ***.’ ” Id. (quoting

Marker, 233 Ill. 2d at 164-65). “ ‘When the language is clear and unambiguous, we will apply the

language used without resort to further aids of construction.’ ” Lake Environmental, Inc. v. Arnold,

2015 IL 118110, ¶ 12 (quoting Roth v. Illinois Farmers Insurance Co., 202 Ill. 2d 490, 493 (2002)).

Likewise, “[w]e will not depart from the plain *** language [of a statute or a supreme court rule]



                                                 -8-
2022 IL App (2d) 190474


by reading into [them] exceptions, limitations, or conditions” that the drafters did not provide.

People v. Roberts, 214 Ill. 2d 106, 116 (2005). Because interpreting statutes and our supreme

court’s rules present questions of law, our review is de novo. See In re Marriage of Fatkin, 2019

IL 123602, ¶ 25 (“Like the construction of a statute, the construction of [supreme court] rules is a

question of law that we review de novo.”).

¶ 23   With these principles in mind, we turn first to section 5-9-2 of the Corrections Code, which

provides: “Except as to fines established for violations of Chapter 15 of the Illinois Vehicle Code

[(Vehicle Code) (625 ILCS 5/15-101 et seq. (West 2018))], the court, upon good cause shown,

may revoke the fine or the unpaid portion or may modify the method of payment.” 730 ILCS 5/5-

9-2 (West 2018). As the parties agree, section 5-9-2 does not indicate what rules govern the

disposition of petitions to revoke fines.

¶ 24   Next, we turn to Rules 104, 105, and 106. These rules apply in civil as well as criminal

proceedings. See Ill. S. Ct. R. 1, Committee Comments (rev. July 1, 1971). Rule 104(b) states:

       “Pleadings subsequent to the complaint, written motions, and other documents required to

       be filed shall be filed with the clerk with a certificate of counsel or other proof that the

       documents have been served on all parties who have appeared and have not theretofore

       been found by the court to be in default for failure to plead.” Ill. S. Ct. R. 104(b) (eff. Jan.

       1, 2018).

Here, the record indicates that defendant certified that he served his petition on the court and the

State by mail. Although the certification paperwork was incomplete, the State is not taking issue

with service. Thus, we must conclude that service by mail was proper. See Ill. S. Ct. R. 12(b)(5)

(eff. July 1, 2017) (“[I]n case of service by mail *** [service is proved] by certification under

section 1-109 of the Code of Civil Procedure [(Civil Code) (735 ILCS 5/1-109 (West 2018))] of



                                                -9-
2022 IL App (2d) 190474


the person who deposited the document in the mail *** stating the time and place of mailing or

delivery, the complete address that appeared on the envelope or package, and the fact that proper

postage or the delivery charge was prepaid ***.”). Importantly, under Rule 104(b), nothing

indicates that a party served must be given time to respond or file an appearance before the trial

court can rule on the pleading filed.

¶ 25    In contrast, Rules 105 and 106 provide that a served party must be given time to answer or

file an appearance before the trial court may rule on the pleading. Rule 105 “applies to parties who

are in default—those who have not appeared either personally or by counsel.” Eckel v. Bynum, 240

Ill. App. 3d 867, 875 (1992). Rule 105(a) provides:

        “If new or additional relief, whether by amendment, counterclaim, or otherwise, is sought

        against a party not entitled to notice under Rule 104, notice shall be given him as herein

        provided. *** It shall state that a pleading seeking new or additional relief against him has

        been filed and that a judgment by default may be taken against him for the new or additional

        relief unless he files an answer or otherwise files an appearance in the office of the clerk

        of the court within 30 days after service, receipt by certified or registered mail, or the first

        publication of the notice, as the case may be, exclusive of the day of service, receipt or first

        publication.” (Emphasis added.) Ill. S. Ct. R. 105(a) (eff. Jan. 1, 2018).

Here, the State is not in default. Thus, Rule 105 does not apply.

¶ 26    Rule 106, however, expands the filing requirements of Rule 105 to three specific

proceedings. It states: “Notice of the filing of a petition under section 2-1401, section 2-1601 or

section 12-183(g) of the [Civil Code] shall be given by the same methods provided in Rule 105

for the giving of notice of additional relief to parties in default.” Ill. S. Ct. R. 106 (Aug. 1. 1985).




                                                 - 10 -
2022 IL App (2d) 190474


Nowhere does Rule 106 indicate that the filing requirements of Rule 105 also apply to petitions to

revoke fines under section 5-9-2 of the Corrections Code. Thus, it appears that Rule 106 does not

apply here either. Given that Rule 104(b) was followed in this case—and the plain language of

that rule does not provide that the party served must be given time to respond or appear before the

trial court can rule—we cannot conclude that the trial court prematurely ruled on defendant’s

petition to revoke his fines.

¶ 27   Nonetheless, relying on People v. Laugharn, 233 Ill. 2d 318 (2009), People v. Clemons,

2011 IL App (1st) 102329, and People v. Mingo, 403 Ill. App. 3d 968 (2010), defendant argues

that Rules 105 and 106 govern petitions to revoke fines.

¶ 28   Both Laugharn and Clemons concerned petitions for relief from judgments under section

2-1401 of the Code of Civil Procedure (735 ILCS 5/2-1401 (West 2018)). At issue in Laugharn

was whether a trial court could sua sponte dismiss a section 2-1401 petition as untimely before the

expiration of the 30 days in which the State could answer or otherwise plead. Laugharn, 233 Ill.

2d at 321, 323. Our supreme court held that the dismissal was premature. Id. at 323. Specifically,

relying on Rules 105 and 106, the court determined that “[t]he circuit court’s dismissal short-

circuited the proceedings and deprived the State of the time it was entitled to answer or otherwise

plead.” Id.

¶ 29   Similarly, in Clemons, the defendant filed a section 2-1401 petition to enforce a plea

agreement. Clemons, 2011 IL App (1st) 102329, ¶ 1. Less than 30 days after filing the petition, the

trial court sua sponte dismissed the petition. Id. ¶ 6. The appellate court determined that, like the

2-1401 petition filed in Laugharn, the court sua sponte dismissed defendant’s petition prematurely

because the dismissal was before the State’s 30-day time to respond expired. Id. ¶ 15.




                                               - 11 -
2022 IL App (2d) 190474


¶ 30    Laugharn and Clemons are unpersuasive here. There, the defendants filed 2-1401 petitions.

The plain language of Rule 106 indicates that Rule 105 governs the disposition of section 2-1401

petitions. As noted, these rules do not govern petitions to revoke fines under section 5-9-2 of the

Corrections Code.

¶ 31    Defendant argues that Mingo supports his position that, like section 2-1401 petitions,

petitions to revoke fines are governed by Rules 105 and 106. In Mingo, we considered whether a

petition to revoke fines must be brought in the trial court within 30 days after the final judgment

for the trial court to have jurisdiction over the petition. Mingo, 403 Ill. App. 3d at 970. We

determined that it was not necessary because a petition to revoke fines, like a petition brought

under section 2-1401 of the Civil Code, is a freestanding collateral action. Id. at 972.

¶ 32    We cannot conclude from Mingo that Rules 105 and 106 govern petitions to revoke fines.

Although a petition to revoke fines and a 2-1401 petition are collateral proceedings, this similarity

is insufficient to establish that Rules 105 and 106 also apply to petitions to revoke fines. We could

not read Rules 105 and 106 as encompassing petitions to revoke fines unless we read into those

rules conditions that our supreme court did not provide. As noted, this is something we cannot do.

Roberts, 214 Ill. 2d at 116.

¶ 33    In reaching this conclusion, we observe that defendant’s reply brief argues for the first time

that “[r]uling on the merits of the defendant’s petition to revoke fines without first waiting for a

response from the State, and without giving the defendant notice and an opportunity to be heard,

presents a classic example of denial of due process.” Because defendant’s initial brief did not raise

this issue, we will not consider it. See Ill. S. Ct. R. 341(h)(7) (eff. Nov. 1, 2017) (“Points not argued

[in the appellant’s initial brief] are forfeited and shall not be raised in the reply brief, in oral

argument, or on petition for rehearing.”); see also People v. Taylor, 2019 IL App (1st) 160173,



                                                 - 12 -
2022 IL App (2d) 190474


¶ 41 (defendant forfeited due process argument raised for first time in reply brief). That said, it is

difficult to see how defendant was denied due process because the trial court ruled on his petition

to revoke fines without the State’s input. More to the point, the State was denied the opportunity

to be heard, not defendant.

¶ 34   We conclude that Rules 105 and 106 do not govern the disposition of petitions to revoke

fines. Thus, the trial court did not err in sua sponte denying defendant’s petition before 30 days

had passed from its filing.

¶ 35                           C. Denial of Petition to Revoke Fines

¶ 36   We turn now to defendant’s argument that the trial court nonetheless erred in denying his

petition to revoke his fines. Before doing so, we note that even though the trial court—a court of

competent jurisdiction—has twice previously ruled that defendant failed to establish good cause,

the State has not argued that res judicata bars our review of defendant’s latest petition. Of course,

res judicata is an affirmative defense that might be forfeited if not raised (Schloss v. Jumper, 2014

IL App (4th) 121086, ¶ 18), and here we find that it was forfeited.

¶ 37   Because res judicata does not bar us from addressing the merits, we next consider whether

the court should have granted defendant’s petition to revoke his fines. Defendant argues, among

other things, that his petition should have been granted because all fines—except those imposed

under Chapter 15 of the Illinois Vehicle Code (see 625 ILCS 5/15-101 to 15-319 (West 2010) (a

chapter addressing weight and load limits))—are subject to revocation under section 5-9-2 of the

Corrections Code if good cause is shown. 730 ILCS 5/5-9-2 (West 2018). The State argues that

only discretionary penal fines imposed under the Corrections Code may be revoked under section

5-9-2. Thus, according to the State, if a discretionary fine is not imposed under the Corrections




                                                - 13 -
2022 IL App (2d) 190474


Code, like the fines imposed on defendant here, it may not be revoked under section 5-9-2,

regardless of whether good cause is shown.

¶ 38   Whether the fines imposed here are subject to revocation requires us to interpret section 5-

9-2 of the Corrections Code. In doing so, we again follow well-settled rules of statutory

construction outlined above. Additionally, under those rules, “if the language in the statute *** is

susceptible to being interpreted in more than one way by reasonably well-informed people, the

statute *** is ambiguous.” People v. Martino, 2012 IL App (2d) 101244, ¶ 26. “In such instances,

a court may consider extrinsic aids of construction in discerning the legislative authority’s intent.”

Id. “We must construe the statute *** to avoid rendering any part of it meaningless or superfluous.”

Id. “Additionally, we cannot view words and phrases in isolation, but, rather, we must consider

them in light of other relevant provisions.” Id. “We may also consider the consequences that would

result from construing the statute *** one way or the other, and, in doing so, we must presume that

the legislative authority did not intend absurd, inconvenient, or unjust consequences.” Id. As noted

above, we review de novo issues involving statutory interpretation. Id.

¶ 39   Mindful of those principles, we again turn to interpret section 5-9-2 of the Corrections

Code. As noted above, that section provides: “Except as to fines established for violations of

Chapter 15 of the *** Vehicle Code, the court, upon good cause shown, may revoke the fine or

the unpaid portion or may modify the method of payment.” 730 ILCS 5/5-9-2 (West 2018).

¶ 40   At issue is what the term “fines” means, as referenced in section 5-9-2 of the Corrections

Code. One could read section 5-9-2 as limiting the revocation of fines to all fines except those

imposed under Chapter 15 of the Vehicle Code. However, one could also read section 5-9-2 as

limiting the revocation of fines to those discretionary penal fines imposed for violating the law but

excluding fines imposed under Chapter 15 of the Vehicle Code.



                                                - 14 -
2022 IL App (2d) 190474


¶ 41   In resolving what the term “fine” means, we find instructive People v. Bennett, 144 Ill.

App. 3d 184 (1986). There, the defendant pleaded guilty to battery and resisting a peace officer.

Id. When the court sentenced the defendant, it imposed a $45 fine under the Violent Crime Victims

Assistance Act (Victims Act) (725 ILCS 240/10 (West 2018) (formally Ill. Rev. Stat. 1991, ch. 70,

¶ 510)). Bennett, 144 Ill. App. 3d at 184-85. The defendant neither moved to withdraw his plea

nor filed a notice of appeal. Id. at 185. Later, the State moved to extend the defendant’s time to

pay his fine. Id. Although the trial court could have considered at the hearing on the State’s motion

whether to reduce or revoke the defendant’s fine under section 5-9-2 of the Corrections Code, the

court left the $45 fine intact. Id. at 185-86. The defendant appealed. Id. at 185.

¶ 42   On appeal, the defendant argued that his $45 fine should have been revoked. Id. at 186.

The appellate court disagreed. Id. The court determined:

       “[W]e conclude that section 5-9-2 refers to a penal fine imposed under the *** Corrections

       [Code]. The ‘fine’ referred to in this provision clearly refers to the penalties authorized in

       section 5-9-1 [citation]. By contrast, a fine payable to the Violent Crime Victims Assistance

       Fund is clearly mandatory and ‘in addition to’ a fine imposed under the *** Corrections

       [Code]. [Citation]. Moreover, the Violent Crime Victims Assistance Act contains no

       suggestion that the guidelines of the *** Corrections [Code] may apply to a fine levied

       under the Victims Act. Finally, the Victims Act seeks to compensate victims of violent

       crime; this goal would be thwarted by applying section 5-9-2 to excuse fines such as that

       owed by the present defendant.

               We do not believe that section 5-9-2 may be used to circumvent the mandatory

       nature of a fine under the Victim[ ]s Act. Accordingly, the trial court did not err in failing

       to reduce or revoke the defendant’s fine.” Id.



                                                - 15 -
2022 IL App (2d) 190474


¶ 43   Here, as in Bennet, we determine that the term “fine” referred to in section 5-9-2 means the

discretionary penal fines authorized by section 5-9-1 of the Corrections Code (730 ILCS 5/5-9-1

(West 2018)). If, as defendant suggests, “fine” referred to the mandatory fines imposed on him,

section 5-9-2 of the Corrections Code would run afoul of the provisions mandating that the fines

imposed here must be assessed. Like in Bennet, all the fines imposed on defendant had to be

imposed in addition to any penal fine imposed under the Corrections Code. See Jones, 223 Ill. 2d

at 593, 599 (Trauma Center fee and Spinal Cord fund are mandatory fines); People v. Millsap,

2012 IL App (4th) 110668, ¶¶ 30-31 (State Police and Child Advocacy Center fees are mandatory

fines); People v. O’Laughlin, 2012 IL App (4th) 110018, ¶ 12 (Serious Traffic Violation fee is a

mandatory fine); People v. Folks, 406 Ill. App. 3d 300, 305 (2010) (Drug Court/Mental Health

Court fund is a mandatory fine); People v. Jones, 397 Ill. App. 3d 651, 660 (2009) (Court Fund

fee is a mandatory fine); People v. Diaz, 377 Ill. App. 3d 339, 351 (2007) (DUI Tech fund of $1000

is a mandatory fine).

¶ 44   Other Corrections Code provisions support our position that the fines referred to in section

5-9-2 are discretionary penal fines. Section 5-9-1 of the Corrections Code (730 ILCS 5/5-9-1 (West

2018)) is entitled “Authorized fines.” Section 5-9-1(a) provides that “[a]n offender may be

sentenced to pay a fine as provided in Article 4.5 of Chapter V [730 ILCS 5/5-4.5-5 et seq. (West

2018)].” Id. § 5-9-1(a). Article 4.5 of Chapter V concerns “General Sentencing Provision[s].” Id.

§ 5-4.5-5. The “General Sentencing Provision[s]” include sentencing for felonies and

misdemeanors. Id. Under these “General Sentencing Provision[s],” a trial court may impose on a

defendant convicted of a felony or a misdemeanor a fine in addition to a sentence. See, e.g., id.

§ 5-4.5-45(e) (fine for a Class 4 felony may be imposed); id. § 5-4.5-65(e) (fine for Class C




                                              - 16 -
2022 IL App (2d) 190474


misdemeanor may be imposed). As relevant here, it is these discretionary penal fines, the fines

imposed under Article 4.5 of Chapter V, to which section 5-9-2 refers.

¶ 45   In reaching our conclusion, we note that, when Bennet was decided in 1984, section 5-9-2

of the Corrections Code did not contain any language referring to Chapter 15 of the Vehicle Code.

In 1984, section 5-9-2 simply provided: “The court, upon good cause shown, may revoke the fine

or the unpaid portion or may modify the method of payment.” Ill. Rev. Stat. 1983, ch. 38, ¶ 1005-

9-2.

¶ 46   We have examined the legislative history hoping that it would justify excluding fines

imposed under Chapter 15 of the Vehicle Code that relate to size, weight, and load regulations.

Unfortunately, the legislative history provided no definitive guidance. We observe, however, that

the regulations in Chapter 15 of the Vehicle Code typically apply to commercial vehicles, and

violations frequently add up to thousands of dollars in fines. Nevertheless, we cannot conclude

that the legislature, by excluding fines imposed under Chapter 15 of the Vehicle Code, meant to

expand petitions to revoke fines to those mandatory fines imposed on defendant here.

¶ 47   Instructive on that point is People v. Ullrich, 135 Ill. 2d 477 (1990). There, the defendant

was convicted of driving an overweight vehicle on an elevated structure. Id. at 479. Although

defendant was subject to mandatory fines and costs totaling $6385 under section 15-113(a) of the

Vehicle Code (625 ILCS 5/15-113(a) (West 2018) (formally Ill. Rev. Stat. 1985, ch. 95 ½, ¶ 15-

113), the trial court ultimately imposed a $100 fine. Ullrich, 135 Ill. 2d at 480. When the fine was

imposed, section 5-9-1(d) of the Corrections Code (730 ILCS 5/5-9-1(d) (West 2018) (formally

Ill. Rev. Stat. 1985, ch. 38, ¶ 1005-9-1))—which provides that a trial court may consider a

defendant’s financial circumstances in setting the amount of a fine—contained no language

excluding fines imposed under Chapter 15 of the Vehicle Code. Ullrich, 135 Ill. 2d at 481.



                                               - 17 -
2022 IL App (2d) 190474


¶ 48   The State appealed, and the appellate court affirmed. Id. at 482. The appellate court

determined that “strict imposition of the fines required by section 15-113(a) of the Vehicle Code

would be inconsistent with the requirement of section 5-9-1(d) of the Corrections Code that the

[trial] court consider the [defendant’s] financial situation when imposing a fine.” Id. at 481-82. In

doing so, the appellate court reasoned that “since the two statutes were inconsistent, the later

statute, section 5-9-1(d) of the Corrections Code, implicitly amended the earlier statute, section

15-113(a) of the Vehicle Code.” Id. at 482. Thus, the appellate court determined that the trial court

could consider a defendant’s financial situation in setting a fine under section 15-113(a) of the

Vehicle Code. Id. When the appellate court rendered its decision, section 5-9-1(d) did not mention

Chapter 15 of the Vehicle Code. Id. at 481.

¶ 49   The State appealed to our supreme court. Id. at 479. At issue was whether section 15-113(a)

of the Vehicle Code was amended by implication by section 5-9-1(d) of the Corrections Code. Id.

at 482. The supreme court noted that amendment by implication is disfavored and that a statute

will be deemed amended by implication only if the terms of the latter statute are so inconsistent

that the two statutes cannot stand together. Id. at 483. Accordingly, it determined that section 15-

113(a) of the Vehicle Code was not amended by section 5-9-1(d) of the Corrections Code. Id. at

483. The court reasoned that (1) section 5-9-1(d) of the Corrections Code served a different

purpose than section 15-113(a) of the Vehicle Code, and (2) section 5-9-1(d) of the Corrections

Code applied to discretionary fines while section 15-113(a) of the Vehicle Code concerned

mandatory fines. Id. at 484-85, 487.

¶ 50   On the second point, the court reasoned:

       “Section 5-9-1 of the Corrections Code provides that an offender ‘may be sentenced to pay

       a fine’ and that a fine ‘may be imposed’ in addition to a sentence of conditional discharge,



                                               - 18 -
2022 IL App (2d) 190474


       probation, or imprisonment [citation]. The word ‘may’ ordinarily connotes discretion.

       [Citation.] The legislature’s use of the word ‘may’ in section 5-9-1 of the Corrections Code

       stands in contrast to the language of the mandatory fine provision of section 15-113(a) of

       the Vehicle Code, which provides that offenders ‘shall be fined’ according to the schedule

       provided in that section. We find that *** section 5-9-1 of the Corrections Code was

       intended to apply to discretionary fines and not to fixed, mandatory fines.” Id. at 484-85.

The court also noted that “[i]t is apparent that the legislature intended section 5-9-1(d) of the

Corrections Code to apply only to those situations where the legislature has given the [trial] court

discretion to determine the amount of a fine, for example, where the legislature has provided a

range of permissible fines.” Id. at 485. Our supreme court, like the trial and appellate courts,

applied the 1985 version of section 5-9-1(d) of the Corrections Code, which was in effect when

the fine was imposed. Id. at 481.

¶ 51   Ullrich illustrates why section 5-9-2 of the Corrections Code does not apply to the

mandatory fines imposed on defendant here. First, although section 15-113(a) of the Vehicle Code

concerns mandatory fixed fines, other sections of Chapter 15 of the Vehicle Code grant the trial

court discretion to impose a fine within a fixed range. See 625 ILCS 5/15-113.1 (West 2018) (fine

imposed of not less than 10 cents per pound for each pound that the gross weight of the vehicle

exceeds the gross weight of vehicles permissible under section 15-111 of the Vehicle Code (id.

§ 15-111)); id. § 15-113.2 (an owner or driver of a vehicle must be fined within a discretionary

range for each pound of excess axle-weight that exceeds the weight authorized by the permit issued

to the owner); id. § 15-113.3 (providing for a range of fines that must be imposed when the

vehicle’s gross weight exceeds the permit’s). Given that discretion, the legislature may very well

have specifically excluded fines imposed under Chapter 15 of the Vehicle Code, which exclusion



                                               - 19 -
2022 IL App (2d) 190474


includes the fixed mandatory fines and the fines the trial court must impose within a discretionary

range. None of the fines imposed on defendant here, which are not specifically excluded under

either section 5-9-1 or section 5-9-2 of the Corrections Code, are similarly discretionary.

¶ 52   Moreover, we presume that the legislature amended section 5-9-1(d) in response to the

appellate court’s decision in Ullrich. Three months before our supreme court decided Ullrich, the

legislature amended section 5-9-1(d) of the Corrections Code. After the amendment, that section,

which included the exception under Chapter 15 of the Vehicle Code, provided:

               “(d) In determining the amount and method of payment of a fine, except for those

       fines established for violations of Chapter 15 of the *** Vehicle Code, the court shall

       consider:

                       (1) the financial resources and future ability of the offender to pay the fine;

               and

                       (2) whether the fine will prevent the offender from making court ordered

               restitution or reparation to the victim of the offense; and

                       (3) in a case where the accused is a dissolved corporation and the court has

               appointed counsel to represent the corporation, the costs incurred either by the

               county or the State for such representation.” (Emphasis added.) Ill. Rev. Stat. 1989,

               ch. 38, ¶ 1005-9-1(d).

¶ 53   Subsequently, in 1992, the legislature added language to section 5-9-2 of the Corrections

Code. That section, which included the exception under Chapter 15 of the Vehicle Code, provided,

as it does now, that: “Except as to fines established for violations of Chapter 15 of the *** Vehicle

Code, the court, upon good cause shown, may revoke the fine or the unpaid portion or may modify

the method of payment.” (Emphasis added.) Ill. Rev. Stat. 1991, ch. 38, ¶ 1005-9-2.



                                               - 20 -
2022 IL App (2d) 190474


¶ 54   With the 1992 amendment, sections 5-9-1 and 5-9-2, which already had complementary

provisions allowing discretionary revocation of discretionary fines, now have parallel exceptions.

Specifically, section 5-9-1 does not apply to the imposition of fines under Chapter 15 of the

Vehicle Code, and section 5-9-2 does not authorize revocation of fines imposed under Chapter 15

of the Vehicle Code. The legislature, by adding this exclusion to section 5-9-2, fixed the conflict

between sections 5-9-1 and 5-9-2 of the Corrections Code that otherwise would have existed

between 1989 and 1992. See Stone v. Department of Employment Security Board of Review, 151

Ill. 2d 257, 262 (1992) (“The presumption is that statutes which relate to one subject were intended

by the legislature to be consistent and harmonious with each other.”).

¶ 55   Given the sequence of events, we believe that the amendment to section 5-9-1 was intended

strictly to enact Ullrich’s holding that the standards delineated in section 5-9-1 for imposing

discretionary fines do not apply to the imposition of either (1) the fixed, mandatory fines or (2) the

discretionary fines within a fixed range authorized by Chapter 15 of the Vehicle Code. Moreover,

the amendment to section 5-9-2 appears to have been designed to track the amendment to section

5-9-1 and clarify that section 5-9-2 does not authorize revocation of fines imposed under Chapter

15 of the Vehicle Code. Thus, under section 5-9-2 of the Corrections Code, revocation of fines is

allowed only for the discretionary penal fines imposed under the Corrections Code. Therefore, we

cannot apply section 5-9-2 to all fines except those imposed under Chapter 15 of the Vehicle Code.

That would effectively undo the holding in Bennet and, more importantly, subvert the holding in

Ullrich—that the parallel provision of section 5-9-1 of the Corrections Code does not apply to

mandatory fines. See People v. Harris, 69 Ill. App. 3d 118, 123 (1979) (“[A] decision by the

[Illinois] supreme court, and its implications for the construction of [statutes], is binding upon th[e

appellate courts.]”).



                                                - 21 -
2022 IL App (2d) 190474


¶ 56   Because we have determined that defendant’s remaining fines were not subject to

revocation, we need not determine whether his petition demonstrated “good cause.”

¶ 57                                   III. CONCLUSION

¶ 58   In sum, we determine that the trial court (1) did not prematurely deny defendant’s petition

to revoke fines under section 5-9-2 of the Corrections Code, and (2) could not lawfully revoke

defendant’s remaining fines. So, for the reasons stated, we affirm the judgment of the circuit court

of Du Page County.

¶ 59   Affirmed.




                                               - 22 -
2022 IL App (2d) 190474



                                   No. 2-19-0474


Cite as:                  People v. Reyes, 2022 IL App (2d) 190474


Decision Under Review:    Appeal from the Circuit Court of Du Page County, No. 11-CF-
                          2428; the Hon. Jeffery S. MacKay, Judge, presiding.


Attorneys                 James E. Chadd, Thomas A. Lilien, and Josette Skelnik, of State
for                       Appellate Defender’s Office, of Elgin, for appellant.
Appellant:


Attorneys                 Robert B. Berlin, State’s Attorney, of Wheaton (Lisa Anne
for                       Hoffman and Kristin M. Schwind, Assistant State’s Attorneys, of
Appellee:                 counsel), for the People.




                                        - 23 -